Citation Nr: 0728696	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  99-08 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for schizophrenia.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from July 1981 to April 
1990.  He also served in the Army National Guard from April 
1990 to January 1991 and in the Air National Guard from 
January 1991 to October 1996.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio (hereinafter RO).  The case was 
remanded by the Board in October 2000 and June 2003 and is 
now ready for appellate review. 


FINDING OF FACT

The weight of the evidence is against a conclusion that 
schizophrenia was incurred in or aggravated by a period of 
military service.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 101(24), 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify,  letters dated in March 2003 and May 2005 
satisfied the duty to notify provisions.  As for the duty to 
assist, the veteran's service medical records have been 
obtained, along with VA and private medical records.  The 
veteran has been afforded VA Compensation and Pension 
examinations and the RO has obtained the information 
requested by the Board with respect to the veteran's periods 
of reserve duty.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

II. Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims (hereinafter Court) held that 
an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  The 
term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training during 
(INACDUTRA) which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24) (West 2002).  There are some 
disabilities, including psychoses such as schizophrenia, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).
 
In general, the law provides that no compensation may be paid 
for a disability or death which results from the veteran's 
own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2006).  The Board notes that the reference to 
"abuse of alcohol or drugs" in the statute was added by 
Congress in the Omnibus Budget Reconciliation Act ("OBRA") 
of 1990, § 8052, Public Law No. 101-508, 104 Stat. 1388, 
1388-91.

A decision of the United States Court of Appeals for the 
Federal Circuit (hereinafter Federal Circuit), sheds 
additional light on the law and regulations pertaining to 
misconduct.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), the Federal Circuit noted that 38 U.S.C.A. § 1110 had 
been amended by section 8052(a)(2) of the OBRA of 1009, 
which, as noted above, added the words "or abuse of alcohol 
or drugs" to 38 U.S.C.A. § 1110.  The Federal Circuit noted 
that the current version of 38 U.S.C.A. § 1110 precludes a 
veteran from receiving compensation for primary alcohol or 
drug abuse.  The Federal Circuit stated:

The statute precludes compensation for 
primary alcohol abuse disabilities and 
for secondary disabilities (such as 
cirrhosis of the liver) that result from 
primary alcohol abuse.  By "primary," 
we mean an alcohol abuse disability 
arising during service from voluntary and 
willful drinking to excess.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, with respect to 
the veteran's claim.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).  

The service medical records from the veteran's active duty 
reflect treatment for alcoholism, to include on an inpatient 
basis in September, October and November of 1986.  The 
reports from this treatment do not reflect complaints of 
auditory hallucinations or other psychotic symptoms, nor are 
such symptoms demonstrated by the remaining service medical 
records from the veteran's period of active duty.  These 
records also do reflect a diagnosis of schizophrenia or any 
other psychiatric disorders.  

There is no competent evidence of record of the presence of a 
psychosis to a compensable degree within one year of the 
veteran's discharge from active duty which would allow for a 
grant of service connection on a presumptive basis.  After 
the veteran's separation from active duty in April 1990, 
private clinical reports dated in 1994 continue to reflect 
treatment for alcoholism.  Private clinical records dated in 
November and December 1995 reflect treatment for auditory 
hallucinations, which the veteran at that time stated he had 
been suffering from for three months.  No prior history of 
psychotic experiences was reported at that time, and the 
diagnosis was schizophreniform disorder.  The veteran was 
hospitalized at a VA medical facility in May 1998, with the 
reports from this treatment reflecting the veteran describing 
first hearing voices three years earlier after having a 
bridge placed in his mouth by a dentist.  

The veteran was afforded a VA psychiatric examination in 
December 1998, at which time the veteran reported having a 
nervous breakdown and depression while serving on active 
duty.  Following the examination, the psychiatrist stated 
that "[a]pparently the veteran had his nervous breakdown 
with in the service in Hawaii and Washington state for 
schizophrenia [sic] and continues to be psychotic at the 
present time."  Further positive evidence is of record in 
the form of a statement from another VA psychiatrist 
following a January 2000 VA examination as follows: 

It is also my opinion that [the 
veteran's] schizophrenic symptoms were 
present during his military career but he 
was reluctant to admit them or seek help 
both for fear of discharge and ending up 
in a state hospital.  Even now, he would 
like to appear normal and, in the face of 
significant symptomatology, leave 
disability and return to work.  It was 
with some difficulty that a history of 
schizophrenic symptomatology during his 
active duty years could be elicited even 
though it was ostensibly in his own best 
interest not to appear just a drinker.  
Although [the veteran] also suffers from 
alcoholism, much of his drinking in the 
recent and distant past was to self 
medicate his schizophrenia.  

The psychiatrist who conducted this examination did not 
indicate that he had reviewed the claims file prior to the 
examination, and his conclusions were based on the veteran's 
reports that he had psychotic ideation symptoms during 
service, to include hearing the voice of his uncle in 1981, 
recurrent thoughts of killing his warrant officer and 
pathologic jealousy concerning his wife's behavior.   

In April 2000, the veteran was afforded an examination by 
another VA psychiatrist, who indicated that he had reviewed 
the claims file in detail.  In particular, he noted that in 
contrast to the veteran's report to the examiner in January 
2000, the service medical records from active service did not 
disclose any features of psychotic behavior during service.  
The examiner added "[n]o matter what documents we looked in 
from the military service, we find no evidence of psychotic 
symptoms either observed or reported by the veteran."  He 
added that the veteran's "true" symptoms began in 1995, and 
the veteran's history of first having psychotic symptoms 
early during his active duty "is not plausible."  The 
examiner noted that that if the veteran did have 
hallucinations during active duty, they were related to drug 
usage, and he concluded by stating that "[a]ll the 
examinations during the [veteran's military] service fail[] 
to reveal any objective evidence of psychotic features."  

The veteran was afforded an examination by yet another VA 
psychiatrist in April 2003 who indicated that the claims file 
had been reviewed, to include the previous VA examinations.  
When discussing the pertinent history contained therein, the 
examiner noted that while the veteran referred to being 
treated for a nervous breakdown in 1986, a review of the 
records from the treatment for alcoholism at that time showed 
"absolutely no reference to any psychiatric symptoms with a 
clear mental status examination."  Furthermore, the examiner 
noted that the reports from the private treatment for 
alcoholism in 1994 showed no mental health problems.  The 
veteran reported that he first began to hear voices in 1983 
or 1984, but the examiner emphasized that the first clinical 
records referencing the veteran describing hearing voices 
were dated in 1995, "and there is . . . absolutely no 
evidence that he was experiencing any psychotic symptoms 
prior to 1995."  The examiner concluded that the medical 
record supported a conclusion that the veteran first 
experienced "serious psychotic illness" in approximately 
1995, and repeated that there was "absolutely no evidence in 
the record that the claimant was experiencing any psychosis 
prior to 1995."  

Evidence with respect to the veteran's period of reserve 
duty, to include that obtained by the RO subsequent to the 
most recent Board remand of June 2003, indicates that the 
veteran's primary service between 1993 and 1996 were periods 
of INACTUTRA.  As service connection may only be granted for 
injuries, as opposed to diseases such as schizophrenia, 
incurred during INACDUTRA, the only relevant periods of 
reserve duty in the instant case is the veteran's ACDUTRA. 

The record does reflect 13 ACDUTRA points for the period from 
April 1993 to April 1994; zero ACDUTRA points for the period 
from April 1994 to April 1995, and 2 ACDUTRA points for the 
period from April 1995 to April 1996.  Thus, while the 
clinical records demonstrate the first treatment for auditory 
hallucinations in November and December 1995, with the 
veteran reporting a 3 month onset of symptoms, to conclude 
that the veteran's schizophrenia had its onset during the 
veteran's brief periods of ACDUTRA in 1994 and 1995, in the 
absence of any evidence establishing such a fact, would not 
be reasonable.  In this regard, the veteran reported in 1998 
that the onset of his hallucinations was not coincident with 
any event during a period of ACDUTRA, but instead the 
implantation of a bridge by a dentist.  

As set forth above, the record does reflect some positive 
clinical evidence in support of the veteran's claim, to 
include the opinions following the December 1998 and January 
2000 VA examinations.  With regard to such medical evidence, 
an assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  
Indeed, the courts have provided guidance for weighing 
medical evidence.  They have held, for example, that a post 
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

In contrast to the positive medical opinions in support of 
the claim, which were based on the veteran's reported history 
of in-service symptomatology, the negative opinions 
summarized above were specifically documented to have been 
based on a review of the service medical records, which did 
not reflect any reports of hallucinations or other psychotic 
symptoms.  Thus, as the April 2000 and April 2003 negative 
medical opinions set forth are above are consistent with the 
contemporaneous clinical evidence of record, which does not 
demonstrate psychotic symptoms until approximately five years 
after separation from active service in 1995, the Board finds 
these negative opinions to be more probative than the 
opinions rendered following the December 1998 and January 
2000 examinations.  See Cathell v. Brown, 8 Vet. App. 539, 
543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the 
adjudication of the Board includes the responsibility of 
determining the weight to be given to the evidence of record, 
and this responsibility includes the authority to favor one 
medical opinion over another.) 

In making this determination, the Board also concludes that 
the probative value of the negative evidence exceeds the 
positive with respect to the contention of the veteran's 
representative that the alcoholism demonstrated during 
service was a manifestation of "self medication" by the 
veteran, and the conclusion supporting this theory by the 
psychiatrist who conducted the January 2000 VA examination.  
Again, the conclusion following the January 2000 examination 
was based on asserted in-service psychotic symptomatology, 
and such symptomatology, or other significant psychiatric 
symptomatology, during the veteran's active duty simply was 
not demonstrated by the contemporaneous evidence during such 
service or any post-service clinical evidence dated prior to 
1995.  As such, and in response to the contention of the 
veteran's representative that this case be considered under a 
theory of "aggravation," to the extent that the service 
medical records do reflect any psychiatric impairment, 
service connection for such impairment demonstrated therein 
is precluded by law as it is shown to have been the result of 
the veteran's alcoholism.  38 U.S.C.A. §§ 105, 1110; 38 
C.F.R. §§ 3.1(n), 3.301(c).   

In short, there is not an approximate balance of evidence.  
There is evidence favorable to the claim that is simply not 
persuasive. The weight to be accorded the medical evidence 
must be determined by the quality of it and not by quantity. 
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
schizophrenia, and the benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to service connection for schizophrenia is 
denied. 


____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


